Order entered May 21, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00081-CR
                                      No. 05-15-00126-CR

                             DEJUAN GEIL HOLLIS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F13-51945-U, F-13-52021-U

                                            ORDER
       By letter dated May 8, 2015, the Court notified appellant that his attorney had filed an
Anders brief. We notified appellant that any pro se response was due by July 1, 2015. The Court
now has before it appellant’s May 18, 2015 pro se request for an extension of time to file his
response. The request is dated May 12, 2015 and states that he has received the record from his
attorney. Appellant does not reference this Court’s letter or the July 1, 2015 deadline. Thus, it
appears this extension request is in response to counsel’s correspondence rather than this Court’s
May 8, 2015 letter.
       Nevertheless, we GRANT appellant’s request for an extension of time to file his pro se
response to the extent that any pro se response is due by JULY 20, 2015. If the pro se response
is not received by that date, we will submit the appeals on the Anders brief filed by counsel.
       We DIRECT the Clerk to send a copy of this order, by first-class mail, to DeJuan G.
Hollis, TDCJ No. 1974700, Gurney Unit, 1385 F.M. 3328, Palestine, Texas 75803.



                                                 /s/    LANA MYERS
                                                        JUSTICE